ACCEPTED
                                                                                            03-15-00020-CV
                                                                                                    4959347
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       4/20/2015 4:28:55 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                          CAUSE NO. 03-15-00020-CV

                     IN THE COURT OF APPEALS             FILED IN
                                                  3rd COURT OF APPEALS
               FOR THE 3rd JUDICIAL DISTRICT OF TEXAS AUSTIN, TEXAS
                           HOUSTON, TEXAS         4/20/2015 4:28:55 PM
                     ___________________________    JEFFREY D. KYLE
                                                                         Clerk
                              JAMES V. LONG,
                          ONEWEST BANK, FSB. et al
                                   Appellee
                         ___________________________

               On Appeal from the 126th Judicial District Court
                            Travis County, Texas
                  Trial Court Cause No. D-1-GN-1 0-003483
                        ___________________________

       UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

      1. This case is on appeal from the 126th Judicial District Court of Travis

County, Texas in trial court cause number Trial Court Cause No. 2013-00767

      2. The transcript was filed on February 18, 2015. Appellants brief was due

March 20, 2015.

      3. Appellant requests an extension of time of on month from the due date,

i.e. until Monday, April 20, 2015.

      4. No prior extension to file the brief has been received in this cause.

      5. The need for the extension is as follows. Appellant’s counsel is a solo

practitioner. He had already prepared a draft response to the issues on appeal, but

needed to incorporate the record and additional case sites, and to put it in the form

required by the court. Counsel had regular clients experience unexpected complex
criminal matters which required Counsel to act immediately to protect their

interests. Counsel also had to prepare three complex motions and responses to

summary judgment. This in addition to counsel’s normal case load prevented him

from completing a full brief. Appellant moves for an extension to April 20, 2015.

       WHEREFORE, Appellant prays that the court grant it an extension of time

to file its brief and for such other and further relief as is just.

                                   Respectfully submitted,

                                   ____/S/James D. Pierce_______________
                                   JAMES D. PIERCE
                                   State Bar No. 15994500
                                   Comerica Bank Building
                                   One Sugar Creek Center Blvd., Suite 1080
                                   Sugar Land, Texas 77478-3560
                                   (713) 650-0150 office
                                   (713) 650-0146 facsimile
                                   jim@jamespierce.com email
                                   ATTORNEY FOR APPELLANT

                        CERTIFICATE OF CONFERENCE

       The motion is unopposed.
                        CERTIFICATE OF SERVICE

       In compliance with Texas Rules of Appellant Civil Procedure, on April 1,
2015, this pleading was served upon all parties and counsel of record
electronically.

                               _____/S/James D. Pierce_________________
                               JAMES D. PIERCE